DETAILED ACTION

This Office Action is in response to the amendment, filed on November 24, 2021.  Primary Examiner acknowledges Claims  1-7, 9, 11, 13-21, and 66-68 are pending in this application, with Claims 1 and 13 having been currently amended, Claims 67 and 68 having been newly added, and Claims 8, 10, 12 and 22-65 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship of a breathing conduit as stated in Claim 1 including the features of "wherein a thickness of the first and second fold points is less than a thickness of a remainder of the lateral cross section of the collapsible portion, such that the thickness of the first and second fold points allow the collapsible portion to fold at the first and second fold points; wherein the collapsible portion in the partially closed or closed configuration reduces or ceases the flow of respiratory eases to the patient; and wherein the first side provides additional structure to the conduit in an area in contact with the user's face so that the conduit in contact with the user's face does not crease on the user's face which may reduce the effectiveness of the collapsible portion in the partially closed or closed configuration."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785